                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION

JOHN LEATO; and
LAURINA T. LEATO                                                                       PLAINTIFFS

               v.                     Civil No. 5:19-cv-05140

HORIZON BANK; and
DOES 1-10, inclusive                                                                DEFENDANTS


                                     OPINION AND ORDER

        Plaintiffs, John and Laurina Leato, filed this action under the Fair Debt Collection Practices

Act. Plaintiffs proceed pro se and in forma pauperis.

        By Order (ECF No. 6) entered on August 6, 2019, Plaintiffs were directed to file an

amended complaint. The amended complaint was to be filed by August 27, 2019. Plaintiffs were

advised that failure to comply with the Order “shall result” in the dismissal of the case.

        To date, Plaintiffs have not filed an amended complaint. Plaintiffs have not sought an

extension of time to comply with the Order. No mail has been returned as undeliverable.

        The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed.

R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)(stating that the district

court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a

district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.”    Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)(emphasis added).

Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas

requires parties appearing pro se to monitor the case, and to prosecute or defend the action

diligently.
         Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Plaintiffs’ failure to prosecute this case, their failure to obey

the order of the Court, and their failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED this 10th day of September 2019.




                                           /s/P.K. Holmes,III
                                           P. K. HOLMES, III
                                           U.S. DISTRICT JUDGE
